April 25, 1933. The opinion of the Court was delivered by
This cause related to the final settlement of the estate of John T. Daniel, deceased, and an accounting on the part of the administrators of the estate, and was heard in the probate Court of Abbeville County. The Judge of Probate, A.B. Garwile, Esq., went thoroughly into all the matters involved in the settlement of the estate, and his decree states fully the facts, as developed in the evidence before him, and his conclusions of law and the reasons therefor.
On exceptions made by the administrators to the probate decree, the cause was heard by his Honor, Circuit Judge Featherstone, who sustained all except two of the conclusions of the Judge of Probate.
The administrators have appealed from the decree on circuit to this Court. There is no appeal on the part of any other party.
On examination of the record, we have not been convinced of any error in the Circuit decree, as complained of by the appellants. *Page 474 
The decree of the Judge of Probate, eliminating the statement of account, and the decree of the Circuit Judge will be reported.
We take the opportunity to again call to the attention of Judges of Probate, and through them to the attention of administrators and executors of estates, of guardians of infants, and of other persons acting in fiduciary capacities in the probate Courts, that this Court does not look with favor upon the very loose and careless manner in which the estates of deceased persons, wards, and beneficiaries of trusts generally have been handled in recent years. There has been too much lack of observance of legal requirements and proper business methods in the handling of such estates. The administrators, executors, guardians, committees, and others, placed in positions of trust, in too many instances fail to make the annual returns required of them by law, and Judges of Probate too often overlook requiring proper annual accountings.
The judgment of this Court is that the decree appealed from be, and the same is hereby, affirmed.
MESSRS. JUSTICES STABLER, CARTER and BONHAM concur.
            ON PETITION FOR REHEARING, SEPT. 25, 1933